Citation Nr: 0405856	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Parkinson's disease as 
secondary to service-connected gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1946 to 
November 1951, February 1952 to May 1962, and July 1962 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied service 
connection for Parkinson's Syndrome as secondary to a 
service-connected gastrointestinal disorder.  The veteran 
entered notice of disagreement with this decision in October 
2000; the RO issued a statement of the case in February 2003; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in February 2003.  Based on the veteran's 
age, a motion to advance this case on the Board's docket was 
granted by the undersigned Veterans' Law Judge.  In February 
2004, the veteran appeared and testified at a personal 
hearing before the undersigned Veterans' Law Judge. 

In a March 2002 rating decision, the RO denied a claim for 
service connection for depression as secondary to a service-
connected gastrointestinal disorder.  The veteran filed a 
timely notice of disagreement as to this issue, the RO issued 
a statement of the case, and the veteran perfected a timely 
appeal of this issue.  On a Statement in Support of Claim 
form received in February 2004 (erroneously dated in February 
2002), the veteran withdrew the appealed issue of entitlement 
to service connection for depression as secondary to a 
service-connected gastrointestinal disorder.  See 38 C.F.R. 
§ 20.204 (2003) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  
Again at the February 2004 personal hearing before the 
undersigned Veterans' Law Judge, the veteran affirmed for the 
record that he had withdrawn this issue.  For this reason, 
the issue of entitlement to service connection for depression 
as secondary to a service-connected gastrointestinal 
disorder, having been withdrawn, is not on appeal to the 
Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the (secondary) service 
connection claim on appeal has been obtained; further, in 
light of the grant of service connection for Parkinson's 
disease as secondary to service-connected gastrointestinal 
disorder, there is no reasonable possibility that additional 
assistance would further aid in substantiating that claim. 

2.  The competent evidence for and against the veteran's 
claim is in relative equipoise on the question of whether his 
Parkinson's disease was caused by treatment for his service-
connected gastrointestinal disorder. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the veteran's  Parkinson's disease is proximately due 
to or the result of treatment for a service-connected 
disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

II.  Secondary Service Connection for Parkinson's Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he currently has Parkinson's 
disease that is etiologically related to the medication 
Reglan that was prescribed to treat his service-connected 
gastrointestinal disorder from 1983 to 1985.  He more 
specifically contends that the extended use of Reglan well 
over the recommended 12 week period caused his Parkinson's 
disease.  The veteran submitted private medical opinion 
evidence and medical treatise evidence in support of his 
claim for service connection for Parkinson's disease.  

After a review of all the lay and medical the evidence of 
record, including the veteran's personal hearing testimony, 
the Board finds that the competent medical evidence for and 
against the veteran's claim is in relative equipoise on the 
question of whether his currently diagnosed Parkinson's 
disease was caused or aggravated by treatment for his 
service-connected gastrointestinal disorder.  The evidence of 
record reflects that the veteran was prescribed Reglan from 
about March or April 1984 to at least 1985 (or from 1983 
according to the veteran) for his service-connected 
gastrointestinal disorder.  

The evidence weighing in favor of the veteran's claim 
includes an October 1992 discharge summary of VA 
hospitalization that reflects a past medical history of 
"drug-induced Parkinson's."  The evidence reflects that the 
veteran was treated with Reglan for an extended period of 
time.  VA outpatient treatment records dated in the 1980's 
reflect the veteran's complaints of Parkinson-like symptoms 
beginning in the mid-1980's, including, for example, 
complaints and treatment for hand spasm (July 1985) and right 
hand tremors attributable to Reglan toxicity (October 1988).  
The symptoms were diagnosed as Parkinson's disease in August 
1988.  A February 1989 entry notes the veteran may have 
developed a tremor while on Reglan.

An October 2000 letter from D. M., M.D., reflects that the 
veteran had tremor, mild cogwheeling rigidity, and mild 
imbalance.  Dr. M. noted that, after the Reglan was stopped, 
the tremor did not go away.  A June 2001 letter from 
The same physician reflects the medical opinion that the 
veteran's diagnosed Parkinson's disease was more or less 
related to the medications that were used to treat the 
veteran's service-connected pyloric stenosis.  Dr. M. also 
noted that the side effects of Reglan include an 
extrapyramidal disorder that mimics Parkinson's. 

A VA brain and spinal cord examination in January 2002 
reflects the examiner's opinion that patients may experience 
an exacerbation of Parkinsonian symptoms when taking Reglan.  
This report also includes the examiner's opinion that, if the 
veteran was diagnosed with Parkinson's while using Reglan 
between 1983 and 1985, the Reglan would be the cause of any 
preexisting Parkinson's with drug-induced symptoms.

A June 2002 letter from M. Z.-W., M.D., reflects the opinion 
that history and examination were suggestive of Parkinson's 
disease triggered by prolonged use of Reglan.  

A VA brain and spinal cord examination in August 2002 
reflects the examiner's opinions that the veteran seemed to 
have Parkinson's disease; that the veteran would not have had 
the symptoms that appeared in 1988 if he were not on the 
Reglan; that Reglan could worsen Parkinson symptoms if a 
person already had Parkinson's disease and could precipitate 
symptoms in a patient who has subclinical neuro degeneration 
that might eventually lead to Parkinson's disease but would 
not yet be clinically apparent; and that "Reglan was a 
factor in the early appearance of [the veteran's] symptoms 
but is probably not the sole cause of the symptoms of 
Parkinson's."

A September 2002 examination report by what appears to be a 
private physician, M. E., reflects a history of the veteran 
taking Reglan from 1983 to 1985 for gastroesopheal reflux 
disease, and discontinuance of Reglan with continued tremor.  
The report reflects an assessment that the veteran's symptoms 
were consistent with Parkinson's disease. 

A pharmaceutical information sheet submitted by the veteran 
reflects that Reglan (generically named Metoclopramide) 
should be taken for 2 to 8 weeks for diabetic gastroparesis, 
or for 4 to 12 weeks for gastroesophageal reflux; that 
therapy greater than 12 weeks has not been evaluated and 
could not be recommended; the adverse symptoms from the drug 
Reglan include uncontrollable movements of the face, eyes, 
arms, legs, tongue, mouth, or jaw, and "Parkinson-like 
symptoms" that may include bradykinesis, tremor, cogwheel 
rigidity, and mask-like facies; and that in patients who took 
Reglan, Parkinson-like symptoms had occurred, more commonly 
within the first 6 months after beginning treatment, but 
occasionally after longer periods.  

The veteran also referred to Ellehorn's Medical Toxicology, 2 
Ed. (1997), as evidence that in 10 to 30 percent of patients 
Reglan induced extrapyramidal signs (adverse effects) that 
ranged from a Parkinson-like syndrome to tremors and 
agitation.  Other medical treatise evidence submitted by the 
veteran reflects that Reglan should only be used as short-
term therapy for gastroesophageal reflux; extrapyramidal 
symptoms could occur from the use of Reglan; Parkinsonian-
like symptoms have occurred, more commonly within the first 6 
months after beginning treatment with Reglan; and therapy 
with Reglan longer than 12 weeks could not be recommended.  
In this regard, the Board notes that the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

In this case, the evidence weighing against the veteran's 
claim includes a pharmaceutical information sheet submitted 
by the veteran, which reflects that in patients who took 
Reglan, Parkinson-like symptoms generally subsided within 2 
to 3 months after discontinuing use of Reglan.  

A VA brain and spinal cord examination in January 2002 
reflects the examiner's opinion that the Parkinson's symptoms 
associated with treatment with Reglan usually subside within 
two to three months following discontinuation of the Reglan; 
based on the onset of symptoms 24 months after beginning use 
of Reglan, it did not appear that the veteran's Parkinson's 
was drug-induced; and stopping the use of Reglan should have 
stopped the veteran's symptoms of Parkinson's and upper 
extremity tremors.  A VA brain and spinal cord examination in 
August 2002 reflects the examiner's opinions that Reglan 
would not be expected to permanently produce Parkinson's 
symptoms, and that, although Reglan was a factor in the early 
appearance of symptoms, it "is probably not the sole cause 
of the symptoms of Parkinson's."  

Based on this evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether the veteran's Parkinson's disease is 
etiologically related by competent medical evidence to his 
service-connected gastrointestinal disorder.  While the 
unfavorable medical opinion evidence, including the August 
2002 VA medical opinion, was that Reglan was not the sole 
cause of the veteran's Parkinson symptoms, it leaves open the 
possibility that the extended use of Reglan well beyond the 
recommended 12 weeks either caused the veteran's subclinical 
Parkinsonism or Parkinson-like symptoms to manifest, or 
essentially aggravated any underlying Parkinsonism.  The 
favorable medical opinion evidence, including the medical 
articles and treatise evidence submitted by the veteran, 
provides some favorable competent medical evidence linking 
the manifestation of Parkinson-like symptoms (later diagnosed 
as Parkinson's disease) to the extended use of the drug 
Reglan that was used to treat the veteran's service-connected 
gastrointestinal disorder.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that service connection is warranted for 
Parkinson's disease as secondary to the service-connected 
gastrointestinal disorder.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102,  3.310. 


ORDER

Service connection for Parkinson's disease as secondary to 
service-connected gastrointestinal disorder is granted. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



